 1


                                                                 JS-6
 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11   DORIAN DAVIS,                           Case No. CV 19-04136 AG (RAO)
12                      Petitioner,
13         v.                                JUDGMENT
14   ROBERT NEUSCHMID,
15                      Respondent.
16

17         IT IS HEREBY ORDERED AND ADJUDGED that this action is dismissed
18   without prejudice for the reasons set forth in the related Order Summarily
19   Dismissing Successive Petition for Writ of Habeas Corpus for Lack of Jurisdiction
20   and Denying Certificate of Appealability.
21

22   DATED: May 24, 2019
23
                                           ANDREW J. GUILFORD
24                                         UNITED STATES DISTRICT JUDGE
25

26

27

28
